DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The amendment of 02/05/2021 has been entered.
Claims 1, 28–29, 30, 39, and 41–42 are amended, claims 7, 9, and 46–47 are cancelled, and claims 48–49 are new due to the Applicant's amendment dated 02/05/2021.
The rejection of claims 1–2, 6–7, 9, 12, 17, 26–32, 36, 39, 41–44, and 46–47 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 02/05/2021.  The rejection has been withdrawn.
The rejection of claims 1–2, 6–7, 9, 12, 17, 26–32, 36, 39, 41–44, and 46–47 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 02/05/2021.  The rejection has been withdrawn.
The rejection of Claims 1–2, 6, 12, 17, 19, 26–27, 30–32, 36, 39, and 43–44 under 35 U.S.C. 103 as being unpatentable over Prétôt et al., US-20110114922-A1 ("Prétôt") in view of XIA et al. US-20100270916-A1 ("Xia '916") as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 02/05/2021.  The rejection has been withdrawn.
The rejection of Claims 1–2, 6, 12, 17, 26–29, 30–32, 36, 39, and 46–47 under 35 U.S.C. 103 as being unpatentable over Prétôt et al., US-20110114922-A1 ("Prétôt") in view of XIA et al. US-20100244004-A1 ("Xia '004") as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 02/05/2021.  The rejection has been withdrawn.

Response to Arguments
Applicant’s arguments from the last paragraph of page 20 to the second to last paragraph of page 23 of the reply dated 02/05/2021 with respect to the rejection of claims 1–2, 6–7, 9, 12, 17, 19, 26–27, 30–32, 36, 39, and 41–42 under 35 U.S.C. 103 as being unpatentable over Prétôt et al., US-20110114922-A1 ("Prétôt") as set forth in the previous Office Action have been fully considered and are persuasive regarding Applicant's argument that Prétôt does not teach that the general formula encompasses wherein R5 and R6 form a ring and Prétôt does not exemplify any compounds wherein R5 and R6 form a ring and therefore one of ordinary skill in the art would not have been motivated to select R5 and R6 as forming a ring given the teachings of Prétôt.  The rejection over Prétôt has been withdrawn.

Allowable Subject Matter
Claims 1, 2, 6, 12, 17, 26–32, 36, 39, 41–44, and 48–49 are allowed.
Claims 1, 2, 6, 12, 17, 26–32, 36, 39, 41–44, and 48–49 are renumbered as 1–4, 6–8, 12–13, 15–18, 20, 9, 19, 10, 5, 11, and 14, respectively.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art teaches metal complexes comprising pyrrolidine-containing carbene ligands, as exemplified by Prétôt et al., US-20110114922-A1 ("Prétôt").  However, the prior art does not specifically disclose or teach a compound comprising a carbene ligand LA of the claimed Formula I wherein positions corresponding the claimed R5 and R6 are joined into a ring, as claimed in independent claims 1, 30, and 39.  Further, the prior art does not provide a reason to modify the compound of Prétôt to arrive at the claimed compound wherein positions corresponding the claimed R5 and R6 are joined into a ring with predictable results and a reasonable expectation of success.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                        /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                
/E.M.D./Examiner, Art Unit 1786